Citation Nr: 1232578	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for a left ankle condition, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1973 to February 1976, and from September 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a VA Form 9 dated in May 2009, the Veteran requested a hearing before the Board.  In July 2009, he withdrew his hearing request to the Board and requested a local hearing before a local hearing officer.  In January 2009, he also withdrew the second request before a local hearing officer as he was recovering from ankle surgery.  The hearing request was properly withdrawn.  See 38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights are met, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

In the present case, the Veteran has not had a VA compensation examination since May 2008.  As this is a claim for an increased disability rating for a left ankle condition and the Veteran has had ankle surgery in the intervening four years since his VA examination, this claim must be remanded for a new compensation examination.  The Veteran's representative requested a remand in its closing brief to the Board in August 2012, indicating that the May 2008 examination was "too remote in time" to evaluate the severity of the Veteran's current disability.

The Veteran had left ankle surgery in November 2009 for a ligament repair at the VA Medical Center (VAMC) in West Haven, Connecticut.  The RO obtained the surgical records after receiving a letter from the Veteran's physician in December 2009.  The physician stated that the Veteran would have "a several month recovery[,] including physical therapy."  On remand, the RO will be requested to obtain further records from the West Haven VAMC relating to the Veteran's convalescence and therapy, and any continued treatment for his left ankle condition.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain any additional treatment records for the Veteran's left ankle disorder from the West Haven VAMC, dated since November 2009.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left ankle.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  All appropriate testing, including x-rays if indicated, should be completed.

The examiner should report the Veteran's range of motion of the left ankle in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected left ankle is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

